Pacer Funds Trust c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 April 10, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 Re: Pacer Funds Trust (the “Trust”) Pre-Effective Amendment No. 1 Dear Sir or Madam: Attached for filing, please find Pre-Effective Amendment No. 1 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment is being filed for the primary purpose of including a description of the methodology applicable to each series’ underlying index. If you have any questions or require further information, please contact Michael Barolsky at (414)765-5586 or michael.barolsky@usbank.com. Sincerely, /s/ Michael D. Barolsky Vice President U.S. Bancorp Fund Services, LLC as Administrator for the Trust
